In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-252 CV

____________________


CFWC RELIGIOUS MINISTRIES, INC., Appellant


V.


ARGONAUT HOLDINGS, INC., NEDERLAND CHEVROLET, INC., 

AND JOHN J. KEATING, Appellees




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-167035




MEMORANDUM OPINION (1)
	On June 7, 2004, the Court received the clerk's record in this appeal.  On June 24,
2004, we notified the parties that the appeal appeared to be interlocutory because the
judgment did not dispose of all of the claims in controversy.  An appellee, Argonaut
Holdings, Inc., filed a response confirming the unappealable interlocutory nature of the
appeal.  The appellant did not file a response.
	The Court finds no final judgment has issued.  Subject to certain statutory
exceptions not applicable in this case, only final judgments are appealable.  Tex. Civ.
Prac. & Rem. Code Ann. § 51.012, 51.014 (Vernon 1997 & Supp. 2004).  A
prematurely filed notice of appeal is effective and deemed filed on the day of, but after,
the event that begins the period for perfecting the appeal.  Tex. R. App. P. 27.1(a).  In this
case, however, the act which will begin the period for perfecting the appeal-signing the
judgment-has not occurred.  Accordingly, we hold the jurisdiction over this case is still
vested in the trial court.  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.		
 
							PER CURIAM

Opinion Delivered August 12, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.